DECISION
The application of the above-named defendant for a review of the sentence of 12 years, imposed on September 14, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence denied.
The reason for the above decision is that while this prisoner appears to have made a good adjustment at the prison he has five felony convictions and in the opinion of the Board should not have his sentence reduced at this time as he will be eligible to be considered for parole in December of 1969.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.